United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1507
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Farris Lynette Haley,                  *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: September 11, 2001

                                 Filed: November 1, 2001
                                  ___________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     This case comes before us on appeal from the district court's1 denial of a
motion to enter a judgment of acquittal based on insufficient evidence. We affirm.




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
I.    BACKGROUND

       Farris Lynette Haley was indicted, convicted, and sentenced for thirty-eight
counts of fraud and embezzlement arising out of her employment at Southwest Bank
in St. Louis, Missouri. Specifically, a jury found Haley guilty of eighteen counts of
violating the bank fraud statute, 18 U.S.C. § 1344(1) and (2); one count of violating
the bank embezzlement statute, 18 U.S.C. § 656; 18 counts of making false entries
in a bank's books and records, 18 U.S.C. § 1005; and one count of criminal asset
forfeiture, 18 U.S.C. § 982(a)(2). Haley claims on appeal that her conviction should
be reversed because the government did not present sufficient evidence that her
conduct at the bank was unauthorized.

       In essence, Haley argues that the government did not call a witness, such as the
bank's president, to testify that Haley did not have permission to steal money from the
bank. The government argues that Haley's appeal is procedurally barred and that the
record provides a wealth of direct and circumstantial evidence that Haley's conduct
at the bank was unauthorized. We agree with the government, and note that Haley's
argument borders on the frivolous and is completely without merit.

II.   DISCUSSION

       At the outset, the government argues that Haley's appeal is procedurally barred
because in her motion for judgment of acquittal she referred only to the one count of
violating the embezzlement statute and, even then, she did not renew her motion
within the seven-day period following the discharge of the jury. Fed. R. Crim. P.
29(c). Although Haley's appeal is very likely procedurally barred, because we can
easily decide the appeal on substantive grounds, we decline to reach the merits of this
issue.




                                         -2-
       We now turn to Haley's argument that the government did not present sufficient
evidence demonstrating that Haley's conduct at the bank was unauthorized.2 When
reviewing claims of insufficient evidence, we examine the evidence in a light most
favorable to the government, giving the government the benefit of reasonable
inferences, and reverse only if we conclude that a reasonable fact-finder must have
entertained a reasonable doubt about the government's proof of an essential element
of the offense. United States v. Ivey, 915 F.2d 380, 383 (8th Cir. 1990).

       Viewed in the light most favorable to the government (in fact, viewed in any
light at all), the evidence at trial overwhelmingly demonstrates that Haley was not
authorized to carry out the transactions that funneled over $200,000 of bank money
to her personal accounts.

        In November 1999, after a series of suspicious transactions, auditors at
Southwest Bank began an investigation to determine whether money was missing.
One of the auditors, John Rogoz, testified that his audit found a total of $203,325.98
missing from the bank. He also testified that false bank entries were made to hide and
conceal the theft, which is why the bank was unaware that money was missing until
a careful audit was conducted. The government called a handwriting expert who
testified that the false entries were inscribed by Haley.

      In addition, Misty Smith, a Certified Public Accountant and financial analyst
employed by the Federal Bureau of Investigation, testified that Southwest Bank lost
$203,325.98 as a result of Haley's actions. It would be nonsensical to characterize
this money as "lost" or "missing" if Haley had authorization to carry out these



      2
      The government contends that it is not required to prove that Haley's
embezzlement was unauthorized, because lack of authority is not an element of bank
embezzlement. 18 U.S.C. § 656. Given that Haley's conduct was so obviously
unauthorized, it is unnecessary to examine this argument.

                                         -3-
transactions. In fact, the record shows that Haley utilized a variety of unauthorized
schemes to transfer money from the bank to a number of her personal accounts.

       As just one of many examples of Haley's embezzlement scheme, the evidence
demonstrates that Haley created a series of cashier's checks made payable to her
personal bank account at another bank. She funded these cashier's checks by drafting
memos to make it appear as if one of Southwest Bank's large clients purchased the
cashier's checks. After a careful audit of the bank's records this accounting trickery
was uncovered. In addition to the fact that these fraudulent cashier's checks were
deposited in Haley's personal accounts, William Storer, a handwriting expert, testified
that Haley's handwriting appeared on the internal bank debit and credit memos
associated with the unauthorized entry into the accounts of these large bank clients.
It is absurd to suggest, as Haley does, that the government needed to put the bank
president on the stand to testify that this kind of conduct was unauthorized. The jury
was also told that the bank fired Haley for funneling bank funds to her personal
account. Drawing the inference that this conduct was unauthorized was a logical
conclusion. In sum, the evidence presented at trial by the government provided
substantial support for the jury's verdict.

III.   CONCLUSION

       For the reasons indicated, we affirm the judgment of the district court.

       A true copy.

             Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-